

116 HCON 15 IH: Expressing the commitment of the Congress to the Paris Agreement.
U.S. House of Representatives
2019-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 15IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2019Mr. Huffman (for himself, Mr. Fitzpatrick, Mr. Beyer, Mr. Blumenauer, Ms. Bonamici, Mr. Carbajal, Mr. Cartwright, Mr. Case, Mr. Casten of Illinois, Ms. Judy Chu of California, Mr. Cisneros, Mr. Cleaver, Mr. Connolly, Mr. Courtney, Ms. DeGette, Ms. DelBene, Mrs. Dingell, Mr. Hastings, Ms. Hill of California, Ms. Johnson of Texas, Mr. Johnson of Georgia, Mr. Keating, Mr. Khanna, Mr. Kilmer, Ms. Lee of California, Mr. Levin of Michigan, Mr. Levin of California, Mr. Lowenthal, Mr. Malinowski, Mrs. Carolyn B. Maloney of New York, Ms. Meng, Ms. Moore, Mrs. Napolitano, Mr. McGovern, Mr. McNerney, Ms. Norton, Ms. Pingree, Mr. Peters, Ms. Porter, Mr. Price of North Carolina, Mr. Quigley, Mr. Rouda, Miss Rice of New York, Mr. Sablan, Ms. Schakowsky, Mr. Schiff, Mr. Schrader, Mr. Serrano, Mr. Tonko, Ms. Wasserman Schultz, Ms. Waters, Mrs. Watson Coleman, Mr. Welch, Ms. Wild, and Ms. Matsui) submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONExpressing the commitment of the Congress to the Paris Agreement.
	
 Whereas the challenge of climate change requires a global effort; Whereas the international community must work to both reduce greenhouse gas emissions as well as prepare for the effects of climate change;
 Whereas the United States plays an indispensable role in global leadership; Whereas the Paris Agreement sets goals that are not only achievable but necessary in order to move towards a pathway to limit temperature rise to below 2 degrees Celsius; and
 Whereas the United States is stronger when joining with global efforts to address climate change: Now, therefore, be it
	
 That Congress reaffirms its commitment to the Paris Agreement and that the United States is still in and should not withdraw.
		